Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Ernst & Young LLP Pacific Centre, 700 West Georgia Street P.O. Box 10101, Vancouver , BC V7Y 1C7 Canada Phone: +1 Fax: +1 November 17, 2008 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Gentlemen: We have read Item 4.01 of Form 8-K dated November 17, 2008, of Geovic Mining Corp. and are in agreement with the statements contained in the paragraphs within Item 4.01(a) on page2 therein. We have no basis to agree or disagree with other statements of the registrant contained therein. /s/ Ernst & Young LLP
